             Case 4:19-po-27330-DTF Document 1 Filed 05/01/19 Page 1 of 3

                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF ARIZONA

United States of America                                              CRIMINAL COMPLAINT
                                                                      CASE: 19-27330MP
vs.                                                                   Citizenship: MEXICO

Cesar Roman-Trujillo

 
   I state that I am a Border Patrol Agent and that this complaint is based on the following facts:
On or about April 28, 2019, at or near Douglas, Arizona, in the District of Arizona, Cesar ROMAN-Trujillo, an alien,
did unlawfully enter the United States of America from Mexico, at a time and place other than as designated by
immigration officials of the United States of America, in violation of Title 8, United States Code, Section 1325 (a)
(1), a petty misdemeanor.


    On or about April 28, 2019, agents found Cesar ROMAN-Trujillo in the United States of America at or near
Douglas, Arizona without the proper immigration documents. Furthermore, Cesar ROMAN-Trujillo admitted to
illegally entering the United States of America from Mexico on or about April 28, 2019, at or near Douglas,
Arizona at a time and place other than designated by immigration officials.


                                                          at Tucson, Arizona
File Date: 04/30/2019




 


                                                                       Pedro Leon, Border Patrol Agent




Sworn to before me and subscribed in my presence,

 


Date signed: 04/30/2019



                                                                            D Thomas. Ferraro
                                                                             Magistrate Judge

 
              Case 4:19-po-27330-DTF Document 1 Filed 05/01/19 Page 2 of 3




                               UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA, TUCSON DIVISION



    United States of America                                          CASE: 19-27330MP

    vs.

    Cesar Roman-Trujillo
     
                   JUDGMENT IN A CRIMINAL CASE (For A Petty Offense)


    The Defendant, Cesar Roman-Trujillo, was represented by counsel, Guenevere Nelson-Melby (CJA).

 
    The defendant pled guilty to the Complaint on 04/30/2019. Accordingly, the defendant is adjudged
    guilty of the following offense(s):

    Title & Section                      Nature of Offense            Date of Offense

                                                                       
    8 U.S.C. 1325(a)(1)                  Illegal Entry                04/28/2019


    As pronounced on 04/30/2019, the defendant is hereby committed to the custody of the United States
    Bureau of Prisons for a term of TIME SERVED. The sentence is imposed pursuant to the Sentencing
    Reform Act of 1984.

 
    The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C.
    § 3573 because reasonable efforts to collect this assessment are not likely to be effective.
 
    The fine is waived because of the defendant's inability to pay.

 
    Signed on Tuesday, April 30, 2019.



     


                                                         D Thomas. Ferraro

                                                         Magistrate Judge

    Arresting Agency: TCA
                   Case 4:19-po-27330-DTF Document 1 Filed 05/01/19 Page 3 of 3

UNITED STATES DISTRICT COURT                          JUDGE'S MINUTES
DISTRICT OF ARIZONA - TUCSON


Date: 04/30/2019              Case Number: 19-27330MP

USA vs. Cesar Roman-Trujillo
Magistrate Judge: D THOMAS. FERRARO       Judge AO Code: 70BU
ASSIGNED U.S. Attorney: Christopher Lewis
INTERPRETER REQ'D: Carlos Arvizu, Spanish
Attorney for Defendant: Guenevere Nelson-Melby (CJA)
 


PROCEEDINGS: [X] INITIAL APPEARANCE/CHANGE OF PLEA/SENTENCE
DEFENDANT: [X] PRESENT [X] CUSTODY
 


[X]   Defendant states true name to be Same
[X]   Petty Offense     [X] Date of Arrest: 04/28/2019
[X]   Arr/Plea of Guilty entered as to the Complaint.
[X]   Court accepts defendant's plea and finds plea to be freely and voluntarily given.
[X]   Defendant waives preparation of the presentence report.
 


SENTENCING: Defendant committed to [X] Bureau of Prisons for a period of
TIME SERVED
 


[X] Imposition of Special Assessment is waived by the USA.
[X] Defendant advised of appeal rights.
[ ] Waiver of right to appeal explained.

                Guenevere Nelson-Melby (CJA) is appointed as attorney of record for
OTHER:
                defendant.



 
                                                Recorded by Courtsmart    COP: 1
 
                                                BY: Rose Chavez           Sent: 0
 
                                                      Deputy Clerk        IA: 0
 
                                                          Start: 1:29 Stop: 2:30
